Exhibit 10.1

UNITED STATES OF AMERICA

Before the

SECURITIES AND EXCHANGE COMMISSION

SECURITIES ACT OF 1933

Release No. 10555 / September 19, 2018

SECURITIES EXCHANGE ACT OF 1934

Release No. 84208 / September 19, 2018

ADMINISTRATIVE PROCEEDING

File No. 3-18795

 

     ORDER INSTITUTING

In the Matter of

 

SIENTRA, INC.,

 

Respondent.

   CEASE-AND-DESIST PROCEEDINGS PURSUANT TO SECTION 8A OF THE SECURITIES ACT OF
1933 AND SECTION 21C OF THE SECURITIES EXCHANGE ACT OF 1934, MAKING FINDINGS,
AND IMPOSING A CEASE-AND-DESIST ORDER

I.

The Securities and Exchange Commission (“Commission”) deems it appropriate that
cease-and-desist proceedings be, and hereby are, instituted pursuant to
Section 8A of the Securities Act of 1933 (“Securities Act”) and Section 21C of
the Securities Exchange Act of 1934 (“Exchange Act”), against Sientra, Inc.
(“Sientra” or “Respondent”).

II.

In anticipation of the institution of these proceedings, Respondent has
submitted an Offer of Settlement (the “Offer”) which the Commission has
determined to accept. Solely for the purpose of these proceedings and any other
proceedings brought by or on behalf of the Commission, or to which the
Commission is a party, and without admitting or denying the findings herein,
except as to the Commission’s jurisdiction over it and the subject matter of
these proceedings, which are admitted, Respondent consents to the entry of this
(“Order”), as set forth below.



--------------------------------------------------------------------------------

III.

On the basis of this Order and Respondent’s Offer, the Commission finds1 that:

Summary

These proceedings arise from the fraudulent concealment of damaging news about
Sientra’s former sole-source contract manufacturer before it closed a more than
$60 million follow-on offering in September 2015. Sientra sells silicone breast
implants in the United States, and, at the relevant time pertinent to these
proceedings, those implants were made by a privately-held Brazilian company
called Silimed Industria de Implantes Ltda. (“Silimed”). Just three days before
the close of Sientra’s follow-on offering, its then-CEO at the time, Hani Zeini
(“Zeini”), learned that Silimed’s CE certification—a sign of regulatory
compliance that is required to sell products in the European Union—had been
suspended. Zeini learned this directly from Silimed’s CEO. But instead of
disclosing this bad news before Sientra’s stock offering closed, Zeini concealed
it and made sure that Sientra’s board of directors and key players, including
Sientra’s general counsel, Sientra’s outside counsel, and the underwriters for
the offering, did not learn about the CE certificate suspension prior to
closing. One day after the offering closed, news of the suspension became
public, and Sientra issued a Form 8-K disclosing the suspension. On that news,
Sientra’s stock price fell 52.6% from $20.58 to $9.70, per share, in a single
day’s trading.

Respondent

1. Sientra, Inc., a Delaware corporation based in Santa Barbara, California, is
a medical aesthetics company whose primary products include silicone gel breast
implants. Sientra’s stock is registered under Section 12(b) of the Exchange Act
and traded on the NASDAQ global select market (ticker symbol: SIEN).

Facts

2. Sientra is a medical aesthetics company whose primary products, at the time
of the events relevant to this proceeding, were silicone gel breast implants. At
all times relevant here, Sientra’s sole supplier of breast implants was Silimed.
The implants Silimed made for Sientra were manufactured at Silimed’s facility in
Brazil, and were sold by Sientra in the United States. Silimed also manufactured
its own brand of implants at the same facility in Brazil, and marketed and sold
those implants in foreign markets outside of the United States, including
countries in the European Union. In order to sell its breast implants in the
European Union, Silimed was required to have a “CE certificate,” which reflected
that the implants complied with certain regulatory requirements.

3. In September 2015, Sientra carried out a follow-on offering of its common
stock for about $61.4 million. Sientra filed its initial registration statement
on Form S-1 with the Commission on September 3, which it amended on September 14
(the “Registration Statement”). On September 14, Sientra entered into a purchase
agreement with the underwriters for the offering. That agreement contained
representations that the Registration Statement and the prospectus on

 

1 

The findings herein are made pursuant to Respondent’s Offer of Settlement and
are not binding on any other person or entity in this or any other proceeding.

 

2



--------------------------------------------------------------------------------

Form 424B3 (the “Prospectus”), which it filed with the Commission on
September 18, did not omit any material information. The offering closed on
September 23, 2015.

4. In its Registration Statement and Prospectus, Sientra stated that “there are
inherent risks in contracting with manufacturers located outside of the United
States such as in Brazil” and that “any negative publicity concerning our
products could harm our business reputation and negatively impact our financial
results.”

5. Sientra’s Registration Statement and Prospectus also expressly incorporated
by reference the “Risk Factors” sections in Sientra’s annual report on Form 10-K
for the year ended December 31, 2014, and in its quarterly reports on Forms 10-Q
for the quarters ended March 31 and June 30, 2015. There, Sientra warned that
its future profitability depended on its breast implant products, and that it
relied on Silimed as its “sole source” manufacturer of all of its products.
Sientra further stated in its 2014 annual report: “In addition, our reliance on
Silimed involves a number of other risks, including among other things that… our
products may not be manufactured in accordance with agreed upon specifications
or in compliance with regulatory requirements, or its manufacturing facilities
may not be able to maintain compliance with regulatory requirements, which could
negatively affect the safety or efficacy of our products or cause delays in
shipments of our products.”

6. On September 20, 2015, three days before the close of Sientra’s follow-on
offering, Sientra’s then-CEO, Hani Zeini, learned that the CE certificate for
the Silimed brand of breast implants had been suspended following an audit of
Silimed’s manufacturing facility.

7. From September 20, 2015, through the close of the follow-on offering on
September 23, 2015, Sientra’s then-CEO, Zeini, concealed the fact that Silimed’s
CE certificate had been suspended from other individuals at Sientra working on
the offering, including Sientra’s then-general counsel, and from the outside
professionals working on the offering, including Sientra’s outside counsel and
the underwriters.

8. On September 22, 2015, Zeini signed the officer’s closing certificate on
behalf of Sientra. Through the certificate, Sientra represented that “the
representations and warranties of [Sientra] in the Purchase Agreement are true
and correct as if made at and as of the Closing Date, and [Sientra] has complied
with all the agreements and satisfied all the conditions on its part to be
performed or satisfied at or prior to the Closing Date.”

9. On September 22, 2015, Zeini directed Sientra’s then-general counsel to close
the follow-on offering, but did not tell the general counsel that Silimed’s CE
certificate had been suspended.

10. On September 23, 2015, Sientra’s then-general counsel participated in a
final due diligence call on behalf of Sientra. During the due diligence call,
counsel for the underwriters asked eleven questions directed to Sientra’s
management about “any material updates or changes” since the last due diligence
call. In response to at least two of these questions asking about “[a]ny
material developments with your relationships with contractual parties and
particularly, Silimed,” or “[a]ny other information that has not been made known
to us that may be deemed material to an

 

3



--------------------------------------------------------------------------------

investor or that would make the disclosure in the Prospectus untrue or
misleading,” Sientra should have disclosed the fact that Silimed’s CE
certificate had been suspended. Instead, Sientra’s then-general counsel, acting
on behalf of Sientra, and at the direction of its then-CEO, Zeini, responded to
both of these questions by stating “no.” Sientra did not disclose the fact that
Silimed’s CE certificate had been suspended on the call.

11. On September 23, 2015, Sientra closed the follow-on offering, selling three
million shares for net proceeds of $61,397,000, without disclosing the fact the
Silimed’s CE certificate had been suspended.

12. The suspension of Silimed’s CE certificate was material information that
would have been important to Sientra’s investors and to the underwriters.

13. On September 24, 2015, Sientra filed a current report on Form 8-K disclosing
that it had issued a letter, dated September 24, to its plastic surgeon
customers regarding the suspension of Silimed’s CE certificate.

14. Based on this news, Sientra’s stock price fell from $20.58 to $9.70 by the
close of business on September 24, a decline of 52.63%.

Violations

15. As a result of the conduct described above, Sientra violated Section 17(a)
of the Securities Act, which prohibits fraudulent conduct in the offer and sale
of securities.

16. Also as a result of the conduct described above, Sientra violated
Section 10(b) of the Exchange Act and Rule 10b-5 thereunder, which prohibit
fraudulent conduct in connection with the purchase or sale of securities.

Sientra’s Remedial Efforts and Cooperation

In determining to accept the Offer, the Commission considered remedial acts
promptly undertaken by Sientra and cooperation afforded the Commission staff.
The independent members of Sientra’s board of directors swiftly hired outside
counsel to perform an internal investigation just days after Sientra issued it
current report on Form 8-K on September 24, 2015. After a prompt investigation,
counsel for Sientra’s independent board members presented their findings to the
independent members of the board and then self-reported the matter to the
Commission. On November 12, 2015, the independent board members asked Zeini to
resign. Thereafter, Sientra and its board of directors have cooperated with the
Commission’s staff in its investigation. During the investigation, Sientra
voluntarily waived the attorney client privilege for certain communications
among its former general counsel, Zeini and other Sientra employees between
September 20 and 27, 2015.

 

4



--------------------------------------------------------------------------------

IV.

Undertakings

In connection with this action and any related judicial or administrative
proceeding or investigation commenced by the Commission or to which the
Commission is a party, Respondent (i) agrees to use its best efforts to cause
its officers, employees, and directors to be interviewed by the Commission staff
at such times and places as the staff requests upon reasonable notice; (ii) will
accept service by mail or facsimile transmission of notices or subpoenas issued
by the Commission for documents or testimony at depositions, hearings, or
trials, or in connection with any related investigation by Commission staff;
(iii) appoints its undersigned attorneys as agents to receive service of such
notices and subpoenas; (iv) with respect to such notices and subpoenas, waives
the territorial limits on service contained in Rule 45 of the Federal Rules of
Civil Procedure and any applicable local rules, provided that the party
requesting the interview or testimony reimburses the travel, lodging, and
subsistence expenses at the then-prevailing U.S. Government per diem rates; and
(v) consents to personal jurisdiction over it in any United States District
Court for purposes of enforcing any such subpoena.

In determining whether to accept Respondent’s Offer, the Commission has
considered these undertakings.

V.

In view of the foregoing, the Commission deems it appropriate and in the public
interest to impose the sanctions agreed to in Respondent’s Offer.

Accordingly, it is hereby ORDERED that:

Pursuant to Section 8A of the Securities Act and Section 21C of the Exchange
Act, Respondent cease and desist from committing or causing any violations and
any future violations of Section 17(a) of the Securities Act and Section 10(b)
of the Exchange Act and Rule 10b-5, thereunder.

By the Commission.

Brent J. Fields

Secretary

 

5